         Case 1:18-cv-00681-RJL Document 227 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
       Plaintiff,

       v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

       Defendants.

                              NOTICE OF REDACTED FILING

       Notice is hereby provided that Dkt. 167-10 and Dkt. 167-11 were inadvertently placed on

the public docket even though they contained material that should have been redacted under

Local Court Rule 5.4(f). Counsel for Plaintiff alerted the undersigned to this issue and, following

discussions with the clerk of the Court, the documents have been sealed. The undersigned

counsel will take no further action with respect to these documents unless directed to file

redacted versions on the public docket, which counsel will do forthwith if so directed.

       Dated: August 10, 2020

                                     /s/ Eden Quainton___________________
                                     EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                     QUAINTON LAW, PLLC
                                     1001 Avenue of the Americas, 11th Floor
                                     New York, New York 10018
                                     Telephone: (212) 813-8389
                                     E-mail: equainton@gmail.com
                                     Attorneys for Defendants Edward Butowsky and Matthew
                                     Couch




                                                 1
         Case 1:18-cv-00681-RJL Document 227 Filed 08/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on August 10, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               2
